
	
		I
		112th CONGRESS
		1st Session
		H. R. 1732
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Van Hollen (for
			 himself, Mr. Ruppersberger,
			 Ms. Schwartz,
			 Ms. McCollum,
			 Mr. Garamendi, and
			 Mr. Polis) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for equity investments in high technology and biotechnology small
		  business concerns developing innovative technologies that stimulate private
		  sector job growth.
	
	
		1.Short titleThis Act may be cited as the
			 Innovative Technologies Investment
			 Incentive Act of 2011.
		2.Credit for investments
			 in high technology and biotechnology business concerns developing innovative
			 technologies
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding after section 30D the following new section:
				
					30E.Investments in
				high technology and biotechnology business concerns developing innovative
				technologies
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 25 percent of the
				qualified equity investments made by the taxpayer during the taxable
				year.
						(b)Limitations
							(1)National
				limitation
								(A)In
				generalThere is a national
				innovative technology investment credit limitation of $500,000,000.
								(B)Allocation of
				limitation and issuance of certificateUnder regulations, the Administrator of the
				Small Business Administration shall make allocations of the national innovative
				technology investment credit limitation among qualified equity investments and
				shall issue an innovative technology investment credit certificate for each
				such allocation.
								(C)Per business
				investment limitationThe
				amount of the national innovative technology investment credit limitation
				allocated to a qualified technology small business concern shall not exceed 50
				percent of the total amount awarded to such concern under the Small Business
				Innovation Research (SBIR) program under section 9 of the Small Business
				Act.
								(D)Certificate
				required for credit eligibilityThe amount allowed as a credit
				under subsection (a) with respect to any qualified equity investment shall not
				exceed the amount of the national innovative technology investment credit
				limitation allocated to such investment and shown on the innovative technology
				investment credit certificate pursuant to subparagraph (E)(ii).
								(E)Innovative
				technology investment credit certificateFor purposes of this
				subsection, an innovative technology investment credit certificate is a
				certificate which—
									(i)certifies the
				amount of the qualified equity investment,
									(ii)relates such investment to an award under
				the Small Business Innovation Research (SBIR) program under section 9 of the
				Small Business Act which qualifies for purposes of this section, and
									(iii)contains such
				other information as the Administrator, in consultation with the Secretary,
				determines to be necessary or appropriate to carry out this section.
									The
				amount of any award under the Small Business Innovation Research program, once
				related under subparagraph (B) with a qualified equity investment, may not
				thereafter be available for purposes of this section.(2)Limitation based
				on percentage ownershipThe
				amount of the credit under subsection (a) allowed to the taxpayer with respect
				to a qualified equity investment in a qualified technology small business
				concern shall be zero if, after such investment, the taxpayer owns (within the
				meaning of section 318) 50 percent or more of—
								(A)in the case that
				such concern is a corporation, the outstanding stock of the corporation (either
				by vote or value), and
								(B)in the case that
				such concern is not a corporation, the capital and profits interests of such
				concern.
								(c)Qualified equity
				investmentFor purposes of
				this section—
							(1)In
				generalThe term
				qualified equity investment means any equity investment in a
				qualified technology small business concern made during the investment period
				if such investment is acquired by the taxpayer at its original issue (directly
				or through an underwriter) solely in exchange for cash.
							(2)Equity
				investmentThe term
				equity investment means—
								(A)any stock (other
				than nonqualified preferred stock, as defined in section 351(g)(2)) in an
				entity which is a corporation, and
								(B)any capital or
				profits interest in an entity which is not a corporation.
								(3)Qualified
				technology small business concernThe term qualified technology small
				business concern means, with respect to any taxable year, any small
				business concern (as defined in section 3 of the Small Business Act) if such
				concern—
								(A)is engaged in a
				high technology or biotechnology trade or business, and
								(B)employs an average
				of fewer than 500 employees on business days during such year.
								(4)Investment
				periodThe term investment period means the
				period—
								(A)beginning on the
				date the qualified technology small business concern first receives funds
				pursuant to a funding agreement under the Small Business Innovation Research
				(SBIR) program under section 9 of the Small Business Act, and
								(B)ending on the last
				day of the 18-month period beginning on the date on which such funding
				agreement ceases to be in effect.
								(d)Application with
				other credits
							(1)Business credit
				treated as part of general business creditExcept as provided in
				paragraph (2), the credit which would be allowed under subsection (a) for any
				taxable year (determined without regard to this subsection) shall be treated as
				a credit listed in section 38(b) for such taxable year (and not allowed under
				subsection (a)).
							(2)Personal
				credit
								(A)In
				generalIn the case of an individual who elects the application
				of this paragraph, for purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subpart A for any taxable
				year (determined after application of paragraph (1)) by reason of subparagraph
				(A) shall not exceed the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section) and section 27 for
				the taxable year.
									(C)Carryforward of
				unused creditIf the credit
				allowable under subsection (a) by reason of subparagraph (A) exceeds the
				limitation imposed by section 26(a)(1) or subparagraph (B), whichever is
				applicable, for such taxable year, reduced by the sum of the credits allowable
				under subpart A (other than this section) for such taxable year, such excess
				shall be carried to each of the succeeding 20 taxable years to the extent that
				such unused credit may not be taken into account under subsection (a) by reason
				of subparagraph (A) for a prior taxable year because of such limitation.
								(e)Special
				rules
							(1)Related
				partiesFor purposes of this
				section—
								(A)In
				generalAll related persons shall be treated as 1 person.
								(B)Related
				personsA person shall be treated as related to another person if
				the relationship between such persons would result in the disallowance of
				losses under section 267 or 707(b).
								(2)BasisFor
				purposes of this subtitle, the basis of any investment with respect to which a
				credit is allowable under this section shall be reduced by the amount of such
				credit so allowed.
							(3)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any qualified equity investment which is held by the
				taxpayer less than 3 years, except that no benefit shall be recaptured in the
				case of—
								(A)transfer of such
				investment by reason of the death of the taxpayer,
								(B)transfer between
				spouses, or
								(C)transfer incident
				to the divorce (as defined in section 1041) of such taxpayer.
								(f)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				this section, including regulations—
							(1)which prevent the
				abuse of the purposes of this section, and
							(2)which impose
				appropriate reporting
				requirements.
							.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such
			 Code (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the portion of the qualified equity
				investment credit to which section 30E(d)(1)
				applies.
					.
			(c)Conforming
			 amendments
				(1)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by inserting after paragraph (37) the following new
			 paragraph:
					
						(38)to the extent provided in section
				30E(d)(2).
						.
				(2)Section
			 24(b)(3)(B) of such Code is amended by striking and 30D and
			 inserting 30D, and 30E.
				(3)Section 25(e)(1)(C)(ii) of such Code is
			 amended by inserting 30E, after 30D,.
				(4)Section 25A(i)(5)(B) of such Code is
			 amended by striking and 30D and inserting , 30D, and
			 30E.
				(5)Section 25A(i)(5) of such Code is amended
			 by inserting 30E, after 30D,.
				(6)Section 25B(g)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
				(7)Section 26(a)(1) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
				(8)Section 30(c)(2)(B)(ii) of such Code is
			 amended by striking and 30D and inserting , 30D, and
			 30E.
				(9)Section 30B(g)(2)(B)(ii) of such Code is
			 amended by striking and 30D and inserting 30D, and
			 30E.
				(10)Section 30D(d)(2)(B)(ii) of such Code is
			 amended by striking and 25D and inserting , 25D, and
			 30E.
				(11)Section 904(i) of such Code is amended by
			 striking and 30D and inserting 30D, and
			 30E.
				(12)Section 1400C(d)(2) of such Code is amended
			 by striking and 30D and inserting 30D, and
			 30E.
				(d)Clerical
			 amendmentThe table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30D the following new
			 item:
				
					
						Sec. 30E. Investments in high technology and biotechnology
				business concerns developing innovative
				technologies.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 investments made after December 31, 2010, in taxable years ending after such
			 date.
			
